Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 8 and 15 objected to because of the following informalities:  Each claim recites “the one or more characteristics”, which based on the recited dependency lacks antecedent basis.  However examiner believes this to be a typo and that claims 8 and 15 were intended to depend on claims 7 and 14.  For examination purposes these claims will be given such an interpretation.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 16-21 recite a computer program product comprising: one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more computer-readable tangible storage devices.  In view of the Specification, this product can read on a signal comprising information.  Examiner recommends replacing “tangible” with “non-transitory” to correct this deficiency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 5, 6, 9, 12, 13, 16, 19 and 20 rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US 2008/0170690 (Tysowski).
As to claim 2, 9 and 16, Tysowski teaches a system (figs 1 and 2), comprising: 
one or more processors (106, 238, figs 1 and 2), one or more computer-readable memories, with program instructions stored on the one or more computer-readable memories (130, 224,226, 262, figs 1 and 2), the one or more processors configured to execute the program instructions to cause the system to perform the operations comprising: 
registering, in a database, a first mobile device and a second mobile device with a user account of a user, wherein the user account corresponds to a first mobile phone service and a first mobile phone number, and wherein the first mobile phone service is active for the first 
providing an interface associated with the user account of the user, wherein the interface includes a selectable element that corresponds to activating the first mobile phone service for the second mobile device and deactivating the first mobile phone service for the first mobile device (user is given an interface for selectively making a remapping request to change from a source device to a target device, see paragraphs 57-58 and 87-88); and 
in response to receiving a request from the first mobile device corresponding to a selection of the selectable element, activating the first mobile phone service for the second mobile device and deactivating the first mobile phone service for the first mobile device, wherein the activating the first mobile phone service for the second mobile device includes associating the first mobile phone number with the second mobile device (in response to the user choosing the remap from a source to target device, a request is sent to host server and the switch is processed, see paragraphs 63-64 and 86-88).

As to claim 5, 12 and 19
As to claim 6, 13 and 20, Tysowski teaches wherein the data stored in association with the user account includes contact information, call history information, or texting history information (see paragraph 51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 3, 10 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0170690 (Tysowski) in view of US 2003/0065918 (Wiley).
As to claims 3, 10 and 17, Tysowski further teaches wherein the activating the first mobile phone service for the second mobile device is based on establishing a Bluetooth connection (see paragraph 20) but fails to specifically teach wherein the activating the first mobile phone service for the second mobile device is based on determining that the second mobile device is within a threshold distance of the first mobile device.
In analogous art, Wiley teaches establishing a Bluetooth connection using a threshold distance between devices (see Wiley, figure 11 and paragraph 70).
It would have been obvious to include this feature into Tysowski so that man in the middle attacks would be prevented (see Wiley, Abstract).
Claim 4, 11 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0170690 (Tysowski) in view of Well Known Prior Art (Official Notice).
As to claims 4, 11 and 18, Tysowski further teaches wherein the activating the first mobile phone service for the second mobile device is based on determining that a bluetooth connection has been established between the first mobile device and the second mobile device (see paragraph 20) but fails to specifically teach wherein the activating the first mobile phone service for the second mobile device is based on determining that a near field communication (NFC) connection has been established between the first mobile device and the second mobile device.
Examiner takes Official Notice that it was well known in the arts at the time of the invention to use NFC in place of Bluetooth for short distance communication between device.
It would have been obvious to include this feature into Tysowski so as to provide for the security and energy benefits of NFC.
Claim 7, 8, 14, 15 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0170690 (Tysowski) in view of US 2006/0089152 (Mahonen).
As to claims 7, 14 and 21, Tysowski further teaches wherein the activating the first mobile phone service for the second mobile device further includes providing access to a first portion of data stored in association with the user account (see paragraph 51, synchronization of user information performed during a device change).
However Tysowski fails to teach and not providing access to a second portion of data based on one or more characteristics of the second mobile device.
In analogous art, Mahonen teaches that synchronization processes may be limited by the memory capacity of the devices, meaning that a device with less memory would not receive the same information that a device with larger memory would (see Mahonen, paragraph 4).
It would have been obvious to apply this teaching into Tysowski so that devices are not provided with information they are not capable of storing.
As to claims 8 and 15, the cited teachings of Mahonen (note that examiner is assuming that claims 8 and 15 depend on claims 7 and 14) teach wherein the one or more characteristics of the second mobile device include a memory size or a processing speed (see Mahonen, paragraph 4).
It would have been obvious to apply this teaching into Tysowski so that devices are not provided with information they are not capable of storing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641